DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 3-12 and 14 are pending. 
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Blick (U.S. 2016/0211799).
With respect to claim 11, Blick discloses a method for the automated diffusion of at least one volatile substance (abstract), the method comprising:
periodically diffusing the at least one volatile substance (paragraph 0053 and abstract); raid extracting electric energy from at least one battery (figure 3, #24) for diffusing the at least one volatile substance (abstract);
storing the electric energy transformed from light energy in the battery (abstract); and extracting electric energy from at least one battery (paragraph 0010) for diffusing the at least one volatile substance (paragraph 0010);
storing the electric energy transformed from light energy in the battery (paragraph 0010); and
setting emission intervals of the at least one volatile substance depending at least on the transformed light energy and on light conditions present around the device (paragraph 0053 and claim 13, where the controller is adapted to activate the actuator to release fragrance at predetermined time 
With respect to claim 12, Blick discloses adaptively modifying an emission frequency of the at least one volatile substance within each interval depending at least on the transformed light energy (paragraph 0053 and claim 13, where the controller is adapted to activate the actuator to release fragrance at predetermined time intervals, said time intervals reflective of the harvested energy not being exceeded by the energy being used, and the noted user to change the predetermined time intervals of fragrance release).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 11-12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blick (U.S. 2016/0211799) in view of Modlin (U.S. 2010/0224697).


a volatile substance emitter (figure 1, nozzle #20) configured to diffuse periodically the at least one volatile substance (paragraph 0053, at the noted activated intervals) during a plurality of emitter activations (paragraph 0053. Where there are activations set for 7, 14, and 21 minutes);
at least one battery (figure 3, #24);
at least one photovoltaic cell (figure 1, solar cells #14 and #16) configured to transform light energy into electric energy (abstract) and to store said electric energy in the at least one battery (abstract); and
an electronic controller (paragraph 60 and figure 4, the controller indicated generally at #36) configured to set a first activation interval defining time intervals between emitter activations (paragraph 0053, the 7 minute activation) and to set a second activation interval defining time intervals between emitter activations less frequent in time than the emitter activations defined by the first activation interval (paragraph 0053, 21 minutes), the electronic controller determining the setting of the first and second activation intervals depending at least on the transformed light energy and on light conditions present around the device (paragraph 0053 and claim 13, where the controller is adapted to activate the actuator to release fragrance at predetermined time intervals, said time intervals reflective of the harvested energy not being exceeded by the energy being used, where the light conditions present around the device effect the amount of energy that can be saved in the battery, and thus if there is a lack of light condition present, no energy is generated to the battery and the system cannot activate if they battery is depleted). Blick fails to disclose the electronic controller determining the setting of the first and second activation intervals depending at least on the transformed light energy, but rather utilizes a user to change the settings.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the controller of Blink to determine and set the activation intervals based on the power of the system (the transformed light energy) as disclosed by Modlin to make the system more automatic without the need of human intervention. It has been held that providing a mechanical or automatic means to replace manual activity has accomplished the same result involves only routine skill in the art. MPEP 2144.04. 
With respect to claim 3, Blick as modified discloses the electronic controller is configured to set the first activation interval of the emitter when a level of the electric energy stored in the at least one battery (paragraph 0053 and claim 13, where the controller is adapted to activate the actuator to release fragrance at predetermined time intervals, said time intervals reflective of the harvested energy not being exceeded by the energy being used. Where it is noted "harvested energy" said harvested energy being in the battery, paragraph 0059, the examiner notes that the controller doesn't need to change the intervals but rather determine what the selected interval is dependent on a level of the energy stored in the battery, where the system would not work if no energy is stored (i.e. a level of 0), and Modlin specifically further discloses the switching to lower power settings being automatically done by the controller and further decreasing the various aspects of the system as the power is decreased) and to set the second activation interval when a second level of the electric energy is stored in the at least one battery, the second level being lower than the first level (paragraph 0053 and 0059, when less energy is available a longer interval occurs).
With respect to claim 5, Blick discloses the emitter comprises an aerosol (paragraph 0048, aerosol canister) with a valve (paragraph 0048, the noted valve) storing the at least one volatile 
With respect to claim 6, Blick discloses the valve is an electro valve (paragraph 0048, as the valve is controlled via the electrical controller, and its activation being timed intervals and thus showing a valve controlled electrically).
With respect to claim 14, Blick discloses A non-transitory computer-readable medium product incorporating a program (paragraph0027, the controller running the program of activating the actuator to release fragrances at predetermined time intervals) configured, when the program is run on a processor (the controller processing the activation command at the timed intervals to release the fragrance),
to control a volatile substance diffusion device to carryout steps comprising: periodically diffusing the at least one volatile substance (paragraph 0027):
extracting electric energy from at least one battery for diffusing the at least one volatile substance (paragraph 0025-0028, where the energy from the battery to the actuator is controlled, see also paragraph 0053, where there is a changing amount of current drawn from the battery as the controller (processor) changes the time of the intervals);
storing the electric energy transformed from light energy in the battery (paragraph 0010); and setting emission intervals of the at least one volatile substance depending at least on the transformed light energy and on light conditions present around the device (paragraph0053 and claim 13, where the controller is adapted to activate the actuator to release fragrance at predetermined time intervals, said time intervals reflective of the harvested energy not being exceeded by the energy being used, and thus if there is a lack of light condition present, no energy is generated to the battery and the system cannot activate if they battery is depleted) by setting a first activation interval defining time intervals between emitter activations (paragraph 0053,7 minutes) and setting a second activation interval defining time 
Modlin, paragraph 0068, discloses the controller automatically switches to lower power consumption rate, as less power is available from the battery.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the controller (and thus the program run on the controller) of Blink to determine and set the activation intervals based on the power of the system (the transformed light energy) as disclosed by Modlin to make the system more automatic without the need of human intervention. It has been held that providing a mechanical or automatic means to replace manual activity has accomplished the same result involves only routine skill in the art. MPEP 2144.04. 
Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tranzeat (U.S. 2011/0290908) in view of Blink.
With respect to claim 1, Tranzeat discloses a device for automated diffusion (figure 1) of at least one volatile substance (abstract: perfumery), the device comprising:
a volatile substance emitter (paragraph 0012, the emitting structure being triggered by the magnet/solenoid) configured to diffuse periodically the at least one volatile substance (abstract); and at least one battery (paragraph0138);
at least one photovoltaic cell (paragraph 0138, the solar cell powering the battery) configured to transform light energy into electric energy (paragraph 0138) and to store said electric energy in the at least one battery(paragraph-138); and

Blink discloses, paragraph 0053 and claim 13, where the controller is adapted to activate the actuator to release fragrance at predetermined time intervals, said time intervals reflective of the harvested energy not being exceeded by the energy being used. Noting that there are timed intervals, and the time intervals all utilize different amounts of energy, and by changing the level then power can be saved. Further discloses an electronic controller (paragraph 60 and figure 4, the controller indicated generally at #36) configured to set a first activation interval defining time intervals between emitter activations (paragraph 0053, the 7 minute activation) and to set a second activation interval defining time intervals between emitter activations less frequent in time than the emitter activations defined by the first activation interval (paragraph 0053, 21 minutes), the electronic controller determining the setting of the first and second activation intervals depending at least on the transformed light energy and on light conditions present around the device (paragraph 0053 and claim 13, where the controller is adapted to activate the actuator to release fragrance at predetermined time intervals, said time intervals reflective of the harvested energy not being exceeded by the energy being used, where the light conditions present around the device effect the amount of energy that can be saved in the battery, and thus if there is a lack of light condition present, no energy is generated to the battery and the system cannot activate if they battery is depleted).

With respect to claim 4, Tranzeat discloses a magnetic flux generator (paragraph 0156, creating the electromagnet field) to control movement of the magnet (paragraph 0150 and 0156).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blick and Modlin as applied to claim 5 above in view of Carragan (U.S. 3,589,563).
With respect to claim 7, Blink discloses the device of claim 5 having a valve, but fails to disclose the valve is a mechanical valve controlled by a rotary motor.
Carragan, figure4, discloses a rotary motor which presses in the valve of the aerosol can allowing for the material to be sprayed, noting that such an arrangement is self-contained and operates at a low battery voltage allowing for the device to operate over long periods of time using less energy, abstract and column 1 rows 5-13.
.

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blink and Modlin as applied in claim 1, and further in view of Kent (U.S. 2006/0188238).
With respect to claims 8-10, Blink discloses the emitter of claim 1, but fails to disclose the emitter is a piezoelectric mechanism in direct contact with the at least one volatile substance through a porous wick.
Kent discloses paragraphs 0124-0125, using a piezoelectric element to apply the substance utilizing a wick which extends through the housing into the volume. Paragraph 0006, discloses that such vibrations to atomize is well-known, paragraph 0019, further states that the present invention allows the combined piezoelectric ultrasonic vibrations and wick to allow a more comprehensive economical transference of fragranced materials.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the wick and piezoelectric element of Kent into the device of Blink to allow for more comprehensive economical transference of fragranced materials.
Response to Arguments
Applicant’s arguments, see Applicants Arguments, filed 12/22/2020, with respect to the rejection(s) of claim(s) 1 by Blick have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Blick as modified by Modlin.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397.  The examiner can normally be reached on M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752